Case 9:19-cv-81106-RLR Document 53 Entered on FLSD Docket 12/27/2019 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 9:19-cv-81106-ROSENBERG/REINHART

  HENRY GRIGORIAN,
  individually and on behalf of all
  others similarly situated,                                         CLASS ACTION

          Plaintiff,                                                 JURY TRIAL DEMANDED

  v.

  TIXE REALTY SERVICES INC. d/b/a
  EXIT REALTY PREMIER ELITE,

        Defendant.
  __________________________________/

                                       NOTICE OF SETTLEMENT

          Plaintiff Henry Grigorian hereby notifies the Court that the parties have reached a settlement

  with respect to Plaintiff’s individual claims. Plaintiff and Defendant are in the process of drafting a

  settlement agreement. Plaintiff anticipates filing a notice of dismissal within ten (10) days of this notice.

  Dated: December 27, 2019



                                                            HIRALDO P.A.

                                                            /s/ Manuel S. Hiraldo
                                                            Manuel S. Hiraldo
                                                            Florida Bar No. 030380
                                                            401 E. Las Olas Boulevard
                                                            Suite 1400
                                                            Ft. Lauderdale, Florida 33301
                                                            Email: mhiraldo@hiraldolaw.com
                                                            Telephone: 954.400.4713




                                                       1
